PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/852,078
Filing Date: 22 Dec 2017
Appellant(s): Ideators, LLC



__________________
James Vezeris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 April 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant urges that the examiner has combined a total of 6 references to reject independent claims 1 and 14.  This urging is not found persuasive.
In response to appellant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Regarding the cartridge Appellant urges that the prior art of record does not explicitly disclose the limitations of claims 1 and 14 regarding a coating “wherein the coating is configured to control the flow rate and flow pattern of a fluid through the filter material such that a pressure of the fluid in the first compartment matches a predetermined pressure level during extraction of the first substance by the fluid”.  This urging is not deemed persuasive.

First it is to be remembered that the claims are directed to a device, that is a cartridge comprising a filter.  MPEP § 2114 states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Winkler in view of Love in view of Celeste, in view of Lehrer as further evidenced by Cai and Spiselman obviously does.

In any event and as set forth in the rejections and repeated here, Winkler (paragraph [0038]) discloses that “the filter 30 may also have areas with different permeability, e.g., to help direct flow toward one or more areas of the filter 30. For example, regions of the filter 30 near the lid 38 in FIG. 1 may have a relatively lower permeability as compared to regions further away from the lid 38. This may help encourage flow through the beverage medium 20 toward lower regions of the filter 30, potentially improving the dissolution of materials in the medium 20 into the liquid”.  Love comes to teach that the regions of decreased permeability would be created by a coating applied to the filter.  This is to say that it is obvious and abundantly clear that Winkler in view of Love is disclosing a coating that is capable of controlling the flow rate and flow pattern of a fluid through the filter material such that a pressure of the fluid in the first compartment would match a predetermined pressure level during extraction of the first substance by the fluid.  Further, it is not understood how the filter of Winkler in view of Love would not be capable of controlling the flow rate and flow pattern since the applied coating would restrict fluid flow through the filter necessarily increasing the pressure and Winkler clearly discloses the restrictions would also control the flow pattern of a fluid through the filter material by directing, that is controlling the pattern of multiple streams in several different directions.

Appellant urges that Winkler is devoid of any discussion with respect to a flow rate, that control of the direction of flow, i.e. flow pattern, has been equated to a flow rate, that Winkler does not disclose a coating so it is not possible for Winkler to control the flow rate and flow pattern of the fluid to match a predetermined pressure of the fluid in the cartridge, and that the other cited references have not been relied on in the rejections.  These urgings are not found persuasive.

It is to be remembered that the rejections have not been made over Winkler alone but over a combination of references.  Had Winkler taught all the limitations as recited in the claims a rejection under 35 U.S.C. 103 would not have been necessary as a rejection under 35 U.S.C. 102 would have ensued instead.  Further, it is clear from the rejections that Love, Celeste, and Spiselman have indeed been relied on to render appellant’s claims obvious.

Appellant urges that Love does not disclose the use of the coating to control the flow rate and the flow pattern to match a predetermined pressure level during extraction.  This urging is not deemed persuasive. 

 Again, it is not understood how a coating that would restrict flow through a filter would not also result in the control of a flow rate and a flow pattern as well as result in a change in pressure.  Further it is noted that whilst appellant discloses in paragraph [0044] of the specification that a performance attribute of the filter may be pressure within the cartridge there is no mention of what a “predetermined pressure” would equate to found in the disclosure.

Regarding Celeste appellant urges that Celeste does not mention the term pressure except with respect to releasing of a microparticle and that Celeste does not print the first supplement directly on the coating.  These urgings are not found persuasive and are not seen to be germane to the rejections.

Regarding the limitation “the first supplement is printed directly on the coating”, this is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results which is not seen to be the case here.  The method of forming the product is not germane to the issue of patentability of the product itself, unless applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Nevertheless, Celeste was not brought to teach the control of a flow rate or a flow pattern to match a predetermined pressure level but to teach that it was well established and conventional in the art to print a supplement on at least one portion of a filter material.  Given that Winkler in view of Love provides a first substance and further teaches the importance of decreasing the permeability of the filter material by a coating to ensure uniform wetting of said first substance, and that Celeste teaches that a supplement printed directly on the filter would only temporarily decrease the permeability of said filter material, which may not allow the first substance to be uniformly wetted, it would have been obvious to the ordinarily skilled artisan to print said supplement directly onto the coating of Winkler in view of Love such that a first side of the coating contacts a first surface of the filter material and the first supplement contact a second opposite side of the coating to ensure a regulated decrease in the permeability of the filter material to ensure uniform wetting of the first substance.

It is also seen that the appellant appears to urge each reference individually for what is not taught therein when, again, the rejections have been made over a combination of references for what each has taught.

In response to appellant's urgings against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Chaim Smith/
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792                                                                                                                                                                                                        
/DIANA DUDASH/
TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.